Case 2:20-cv-01376-DSF-AS Document 12 Filed 06/01/20 Page 1 of 1 Page ID #:81
                                                                      JS-6



                UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF CALIFORNIA




    Venice Chamber of Commerce,        CV 20-01376 DSF (ASx)
         Plaintiff,
                    v.
                                       JUDGMENT
    Venice Pride,
         Defendant.



      The Court having previously issued an Order to Show Cause re
   Dismissal for Lack of Prosecution and Plaintiff not having
   responded or shown a reason why the action should not be
   dismissed in its entirety for the failure of plaintiff to serve
   pursuant to Fed. R. Civ. P. 4(m),
      IT IS ORDERED AND ADJUDGED that this action be
   dismissed.




    Date: June 1, 2020                 ___________________________
                                       Dale S. Fischer
                                       United States District Judge
